Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 12-14 of REMARKS, filed 8/18/2021, with respect to independent claims have been fully considered and are persuasive.  The rejection of claims 1-2, 6-8, 11-14, 18-20 on 5/10/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-16, 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on Remarks filed 8/18/2021 and the amended limitations, the prior art of record neither anticipates nor render obvious the combination of limitations set for the independent claims. 
by (i) generating a filter window that includes the point, a grid of points, and a first and second axis, and (ii) generating, based on differences between points of the grid of points on opposite sides of the first and second axes, a first tangent and a second tangent corresponding to the first axis and second axis, respectively” in combination with all limitations recited in claims 1, 7 or 13.

Claims 2-4, 6, 8-12, 14-16, 17-22 depend either directly or indirectly from independent claim 1, 7 or 13 and are allowable for at least the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842.  The examiner can normally be reached on Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH LE/Primary Examiner, Art Unit 2619